DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 11, 12, 16-18, and 20 have been amended and claims 21 and 22 have been added; as a result, claims 1-20 are pending in the present application, with claims 1, 4, 11, 12, 17, 18 and 20 being independent. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 December 2020 and 12 May 2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, filed 05 October 2021, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 7, filed 05 October 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4 and 17, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4 and 17 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ronald J. Schoenbaum (Reg. No. 38,297) on 15 December 2021.

The application has been amended as follows: 

Claim 1. (Currently amended) A computerized process performed under control of program instructions executed by one or more hardware processors of a mixed reality system, the process comprising: 
displaying to a user, on display of a headset worn by the user, three-dimensional (3D) content that is contained within a prism, the prism having multiple surfaces that define a volume in which the 3D content is displayed;
displaying, on a first surface of the prism, a content item that provides functionality for the user to interact with the 3D content;
sensing movement of the user relative to the prism, said movement comprising at least one of (1) movement of the user from outside the prism to inside the prism, or (2) a change in a pose of the user while the user is inside the prism; and
in response to the sensed movement, repositioning the content item to a second surface of the prism such that the content item has an inward-facing orientation, said second surface selected based at least partly on a pose vector of the user while the user is inside the prism, wherein the first and second surfaces are different surfaces of the prism.
Claim 12. (Currently amended) A mixed reality system, comprising:
a head-mountable display configured to be worn by a user; 
one or more sensors configured to sense movement of the user; and
a computing system comprising one or more processors, the computing system programmed with executable instructions to display, on the head-mountable display, three-dimensional (3D) content that is contained within a prism, the prism having surfaces that define a bounded volume, the prism having a fixed location in a real-world environment of the user;
wherein the computing system is configured to display a content item on a first surface of the prism, and to maintain the content item accessible to the user by repositioning the content item to a second surface of the prism in response to sensed , wherein the second surface is selected based at least partly on a pose vector of the user while the user is inside the prism, and wherein repositioning the content item comprises displaying the content item on the second surface with an inward-facing orientation, said first and second surfaces being different surfaces of the prism. 
Claim 20. (Currently amended) Non-transitory computer storage comprising one or more storage devices, the non-transitory computer storage storing executable program instructions that direct a mixed reality system to perform a process that comprises: 
displaying to a user, on display of a headset worn by the user, three-dimensional (3D) content that is contained within a prism, the prism having multiple surfaces that define a volume in which the 3D content is displayed;
displaying, on a first surface of the prism, a content item that provides functionality for the user to interact with the 3D content;
detecting movement of the user relative to the prism, the movement comprising at least one of (1) movement of the user from outside the prism to inside the prism, and (2) a change in a pose of the user while the user is inside the prism; and
in response to the detected movement, repositioning the content item to a second surface of the prism such that the content item remains in a field of view of the user and is displayed with an inward-facing orientation, said second surface selected based at least partly on a pose vector of the user while the user is inside the prism, wherein the first and second surfaces are different surfaces of the prism.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the previously presented claims as set forth in the most recent Office Action, mailed on 01 September 2021.
However, in the context of newly amended claims, when considered as a whole with the ordered limitations set forth in the claims, the prior art of record does not teach or reasonably suggest each and every claimed element. For instance, with respect to newly amended claim 1, when considered as a whole with each and every limitation, the prior art of record, does not teach or 
With respect to newly amended claim 4, when considered as a whole with each and every limitation, the prior art does not teach or reasonably suggest “…in response to the sensed movement, repositioning the content item to a second surface of the prism; wherein the prism comprises a reserved region that is reserved for content other than said 3D content, and wherein the process comprises displaying the content item on the first and second surfaces in the reserved region.” 
Finally with respect to independent claim 11, the prior art of record, when considered as a whole with each and every limitation, the prior art does not teach or reasonably suggest “…in response to the sensed movement, repositioning the content item to a second surface of the prism; wherein the process comprises determining a display position of the content item based on user location when the user is located outside the prism, and determining a display position of the content item based on a pose of the user when the user is located inside the prism.”
Accordingly the subject matter of claims 1, 4, and 11 is found to be allowable. Claims 12, 17, 18, and 20 recite substantially similar subject matter to that of claims 1, 4, and 11 (claims 12 and 20 correspond to claim 1, claim 17 to claim 4 and claim 18 to claim 11)  and are found to be allowable for at least the reason(s) set forth with respect to claims 1, 4, and 11. Claims depending thereon are found to be allowable for at least the reason(s) set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613